Jordan, Presiding Judge.
This is another personal injury action where, in our opinion, the pleadings and evidence as submitted to the trial judge for consideration on motion of the defendant for summary judgment fail to disclose that the defendant is entitled to judgment as a matter of law. While it is apparent from the pleadings and evidence, as the trial judge determined, that the plaintiff was a social guest of the defendant when she slipped and fell on his premises, there remain issues of common law neglience, diligence, and causation which are properly matters for jury determination.

Judgment affirmed.


Quillian and Evans, JJ., concur.